Morgan, J.
Plaintiff sues to be recognized as the owner of the one-*295half of a certain lot of ground, and the rent thereof at the rate of fifty dollars per month from the first February, 1867.
The lot in question belonged, as is alleged, to the community which, existed between J. M. C. Brady and his wife, the latter of whom is dead; plaintiff claims as her heir. At the time of Mrs. Brady’s death the property sued for was incumbered with a mortgage. After her death it was seized and sold under executory process, and the defendants, at the sheriff’s sale thereof, became the purchasers. The title thus acquired is set up as a defense to this action. It must prevail. .See Randolph v. Chapman, 21 An. 486.
Judgment affirmed.